Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Meredith appeals the district court’s order granting summary judgment to Defendant in Meredith’s 42 U.S.C. § 1983 (2012) civil rights action in which Meredith asserted a First Amendment retaliation claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Meredith v. Russell Cty. Sch. Bd., 133 F.Supp.3d 838 (W.D. Va.2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED